DETAILED ACTION
1. 	This action is responsive to communication filed on 27 September 2021, with acknowledgement of an original application filed on 13 December 2019.
2. 	Claims 1-20 are currently pending. Claims 1, 7, and 15 are in independent forms. Claims 1, 7, and 15 has been amended. 

Response to Arguments
3. 	Applicant's arguments filed on 27 September 2021 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai et al. US. Patent Application Publication No. 2020/0221281 (hereinafter Rajadurai) in view of Targali US. Patent Application Publication No. 2019/0268759 (hereinafter Targali) in further view of Lee et al. US. Patent Application Publication No. 2019/0394640 (hereinafter Lee) in further view of Tiwari US Patent Application Publication No. 2021/0409934 (hereinafter Tiwari) .
Regarding claim 1, Rajadurai discloses a system for securing user data in mobile communication networks, the system comprising: 
(see Rajadurai Fig. 14, communicator 120, par. 0222, the communicator 120 is configured for communicating internally between internal hardware components and with external devices via one or more networks. The communicator 120 is configured for communicating with the preferred PLMN list determiner 110 to manage the anti-steering of roaming in the wireless communication network); 
one or more non-transitory storage media configured to store processor-executable instructions” (see Rajadurai Fig. 14, memory 130, par. 0223, The memory 130 also stores instructions to be executed by the processor 140); and 
one or more processors (see Rajadurai Fig. 14, processor 140) operatively connected to the wireless data communication interface and the one or more non-transitory storage media (see Rajadurai par. 0219, a processor 140. The processor 140 is communicated with the preferred PLMN list determiner 110, the communicator 120, and the memory 130), the one or more processors configured to execute the processor-executable instructions to cause the system to: 
 “extract and decrypt the one or more privacy parameters from the encrypted and integrity protected message” (see Rajadurai par. 0134, 0073, At 9, based on the configuration of the USIM in the UE 100, the UE 100 expects the protected PLMN and RAT list in the attach request message. If the configuration indicates mandatory check for preferred PLM list, then the UE 100 verifies the integrity of the received PLMN list by deriving the key in the same way as the AUSF 310. The HPLMN 300 provides the AV along with the PLMN list which is encrypted using a public key of the UE 100 and the VPLMN 200 sends the received PLMN list transparently to the UE 100 over the NAS message. The UE 100 decrypts the received PLMN list using the private key obtained using the public key and mandatory requirement is applied for the VPLMN 200 to provide the PLMN list IE (or information) part of an attach accept message otherwise, the UE 100 may decide to select some other PLMN);

  “send a network registration request message containing an encrypted subscriber permanent identifier to the telecommunication network via the wireless data communication interface as part of a registration procedure (Rajadurai in Fig. 4 step 1 Registration Request, par. 0129-0130, the UE 100 sends the register request message to the AMF 210. The AMF 210 may provide the Subscription Permanent Identifier (SUPI), Sequence Number of the AV and/or ngKSI and/or RAND of the AV and/or KAUSF Key Set Identifier along with SUPI, so that the AUSF 310 identifies the appropriate KAUSF);  But Rajadurai does not explicitly discloses encrypted subscriber permanent identifier. 
However, in analogues art, Targali discloses encrypted subscriber permanent identifier (see Targali par. 0071, FIG. 4 shows another scheme 400 in which SUPI is encrypted initially (operations #1 and #2, which may be combined)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Targali into the system of Rajadurai in order to include a combination of encryption and hashing methods to provide secure subscriber and device bindings to provide enhanced subscriber privacy, and prevent fraud attacks of using unauthorized devices (see Targali par. 0030).
 “receive a user profile and one or more privacy parameters within an encrypted and integrity protected message from the telecommunication network via the wireless data communication interface during the registration procedure” (see Rajadurai Fig. 4, step 8 Registration accept (protected preferred PLMN access technology list) (privacy parameter), pars. 0133, 0060, At 8, the AMF 210/SEAF 220 sends the received protected PLMN list(s) transparently to the UE 100 over the NAS message (i.e., attach request message). the term "protection" means integrity protection and/or confidentiality protection (encryption/decryption)); but Rajadurai in view of Targali does not explicitly discloses a user 
However, in analogues art, Lee discloses a user profile (see Lee par. 0030, the server 112 in the home network 114 has a copy of the IMSI (user identification/addressing) for the UE 102. The server 112 may also maintain user profile information that identifies service subscription states and/or quality-of-service (QoS) information (e.g., maximum allowed bit rate, allowed traffic class, etc.). The server 112 may also include authentication functions, such as managing security information generation from user identity keys and provision of the security information to the HLR (and other network entities)); store the one or more privacy parameters and the user profile in the one or more non-transitory storage media to facilitate access to one or more network functionalities (see Lee pars. 0044-0046, the database 310 may include one or more databases maintained by the server 112, for example the HLR mentioned above with respect to FIG. 1. The database 310 may track subscriber information such as user identification and addressing (including, for example, the IMSI, PMSI (including initial PMSI, current PMSI, previous PMSI, and/or next PMSI) PMSI tracking index, and mobile telephone number of all or a subset of the subscribers), profile information (e.g. service subscription states), as well as security information associated with each subscriber (e.g., security keys)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of Rajadurai and Targali in order to maintain user profile information that identifies service subscription states and/or quality-of-service (QoS) information (e.g., maximum allowed bit rate, allowed traffic class, etc.) (see Lee par. 0030).
Rajadurai in view of Targali in further view of Lee does not explicitly discloses send a registration complete message to the telecommunication network via the wireless data communication interface after storing the one or more privacy parameters in the one or more non-transitory storage media.
(see Tiwari pars. 0071-0073,  The UE may send the registration complete message to the AMF if the Registration accept message contained the 5G specific parameters. The AMF may send a message to the AUSF if the AMF received the registration complete message acknowledging the successful reception of the list of the 5G specific parameter value by the UE. The AUSF may send a message to the UDM if the AUSF received, in step 10, the message acknowledging the successful reception of the list of the 5G specific parameter value by the UE); 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Tiwari into the system of Rajadurai, Targali, and Lee in order to identify if the ME has a 5G specific parameter stored for the USIM by checking whether the ME has stored any 5G specific parameter(s) for the SUPI (or IMSI) of the USIM or not. SUPI or IMSI uniquely identifies a USIM (see Tiwari par. 0052).
 
Regarding claim 2, Rajadurai in view of Targali in further view of Lee in further view of Tiwari discloses the system of claim 1, 
Rajadurai further discloses wherein the encrypted and integrity protected message is a registration response message (see Rajadurai Fig. 4, step 8 Registration accept (protected preferred PLMN access technology list), par. 0034, the response message to the initial register request message includes one of an authentication request message, a registration accept request).

Regarding claim 3, Rajadurai in view of Targali in further view of Lee in further view of Tiwari discloses the system of claim 1, 
(see Rajadurai Fig. 4, step 8 Registration accept (protected preferred PLMN access technology list), par. 0034, the response message to the initial register request message includes one of an authentication request message, a registration accept request).
 
Regarding claim 4, Rajadurai in view of Targali in further view of Lee in further view of Tiwari discloses the system of claim 1, 
Rajadurai further discloses wherein the user profile and the one or more privacy parameters contain updated user privacy data, and wherein storing the one or more privacy parameters in the one or more non-transitory storage media updates one or more previously stored privacy parameters (see Rajadurai par. 0216, the UE 100 detects that received PLMN list is distorted from the VPLMN 200 can be after executing some retries to avoid any abnormal situation. Otherwise, when the UE 100 detects the received PLMN list fails to get decrypted (or fails in Integrity check) it can indicate to the VPLMN 200 so that the VPLMN 200 can freshly execute the procedure and get the preferred PLMN list again from the HPLMN 300. If the process fails again or after multiple retries, the UE 100 shall perform PLMN selection to select some other PLMN).

Regarding claim 5, Rajadurai in view of Targali in further view of Lee in further view of Tiwari discloses the system of claim 1, 
Rajadurai further discloses wherein the one or more privacy parameters comprise a preferred partner list for roaming network access (see Rajadurai par. 0008-0009, protect, by a HPLMN, a preferred PLMN list using at least one security parameter and at least HPLMN specific security key.  send, by the HPLMN, the protected preferred PLMN list to a Visited Public Land Mobile Network (VPLMN) along with the security information and parameters, so that blocking/removing/modification of the preferred PLMN list is identifiable).

Regarding claim 6, Rajadurai in view of Targali in further view of Lee in further view of Tiwari discloses the system of claim 1, 
Targali further discloses wherein the one or more privacy parameters comprise parameters necessary for provisioning value-added services comprising one or more of the following: a user phone book entry, on demand music services, on demand video services, or digital wallet services (see Targali par. 0044, serving network 132 or home network 134 can communicate via internetwork 118 with at least one application network 136. Application network 136 can provide user-facing services, e.g., voice or video calling, asynchronous messaging, or file transfer. For example, application network 136 can include an IMS network supporting VoLTE. Application network 136 can be part of serving network 132 or of home network 134, or can be separate from both networks 132, 134).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Targali into the system of Rajadurai in order to include a include voice and video calls, e.g., by which human beings converse, a data communication session, e.g., between two electronic systems or between an electronic system and a human being (see Targali par. 0046).

6.	Claims 7, 11-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai et al. US. Patent Application Publication No. 2020/0221281 (hereinafter Rajadurai) in view of Lee et al. US. Patent Application Publication No. 2019/0394640 (hereinafter Lee) in further view of Tiwari US Patent Application Publication No. 2021/0409934 (hereinafter Tiwari) .
Regarding claim 7, Rajadurai discloses a method for securing user data in mobile communication networks (see Rajadurai par. 0008, 0128, to protect, by a HPLMN, a preferred PLMN list using at least one security parameter and at least HPLMN specific security key. FIG. 4 is a sequence flow diagram illustrating step by step procedures for providing the list of preferred PLMN list during the registration accept procedure in the wireless communication network), comprising: 
“receiving, at one or more components (Fig. 4, AMF 210, SEAF 220, UDM 320, and AUSF 310) of a telecommunication network, a network registration request message (Fig. 4, Registration Request and Nudm_UECM_Registration procedure) containing a subscriber permanent identifier associated with a user equipment as part of a registration procedure” (see Rajadurai par. 0130, ( The AMF 210 may provide the Subscription Permanent Identifier (SUPI), Sequence Number of the AV and/or ngKSI and/or RAND of the AV and/or KAUSF Key Set Identifier along with SUPI, so that the AUSF 310 identifies the appropriate KAUSF);  
  “extracting, by the one or more components of the telecommunication network, the subscriber permanent identifier” (see Rajadurai par. 0122, the AUSF 310 generates a new KAUSF Key Set Identifier (for example, ngKSlausf) to identify the KAUSF. Subscription Permanent Identifier (SUPI) along with the KAUSF Key Set Identifier, uniquely identifies the KAUSF of the UE 100. The AUSF 310 provides the KAUSF Key Set Identifier along with the AV to the UE 100 via the AMF 210/SEAF 220. The AMF 210/SEAF 220 may store KAUSF Key Set Identifier along with ngKSI);
“retrieving, by the one or more components of the telecommunication network, a user profile and one or more privacy parameters based upon the subscriber permanent identifier” (see Rajadurai Fig. 4, steps 3-6, par. 0131-0132, 0122, At 3, based on the HPLMN policy, the UDM 320 decides to add the preferred PLMN list. At 4, the UDM 320 requests the AUSF 310 to apply protection for the PLMN/RAT list. At 5 and At 6, the AUSF 310 protects the preferred PLMN list using the at least one security parameter. Subscription Permanent Identifier (SUPI) along with the KAUSF Key Set Identifier, uniquely identifies the KAUSF of the UE 100); but Rajadurai does not explicitly discloses a user profile; 
sending, by the one or more components of the telecommunication network, the user profile and the one or more privacy parameters to the user equipment to cause the user equipment to store the user profile and the one or more privacy parameters to facilitate access to one or more network functionalities; wherein the user equipment receives the user profile and the one or more privacy parameters in an encrypted and integrity protected message during the registration procedure.	
However, in analogues art, Lee discloses a user profile (see Lee par. 0030, the server 112 in the home network 114 has a copy of the IMSI (user identification/addressing) for the UE 102. The server 112 may also maintain user profile information that identifies service subscription states and/or quality-of-service (QoS) information (e.g., maximum allowed bit rate, allowed traffic class, etc.). The server 112 may also include authentication functions, such as managing security information generation from user identity keys and provision of the security information to the HLR (and other network entities)); sending, by the one or more components of the telecommunication network, the user profile and the one or more privacy parameters to the user equipment to cause the user equipment to store the user profile and the one or more privacy parameters to facilitate access to one or more network functionalities  (see Lee par. 0030, the server 112 in the home network 114 has a copy of the IMSI (user identification/addressing) for the UE 102. The server 112 may also maintain user profile information that identifies service subscription states and/or quality-of-service (QoS) information (e.g., maximum allowed bit rate, allowed traffic class, etc.). The server 112 may also include authentication functions, such as managing security information generation from user identity keys and provision of the security information to the HLR (and other network entities)); wherein the user equipment receives the user profile and the one or more privacy parameters in an encrypted and integrity protected message during the registration procedure (see Lee par. 0030, 0025, the initial PMSI is agreed upon at subscriber registration, such that the initial PMSI is provisioned to a SIM card of the UE and registered to the HSS. In another embodiment, the UE is not provisioned with the PMSI at subscriber registration but rather initiates over-the-air registration with the HSS. The UE may generate an initial PMSI value and, after encrypting the initial PMSI value using the public key of the HSS (or other shared key between the UE and the HSS), send the proposed initial PMSI to the HSS. The HSS may decrypt the initial PMSI from the UE with a corresponding private key and determine whether the PMSI collides with any other existing PMSI values registered with the HSS. Upon confirming there are no collisions, the HSS may acknowledge the initial PMSI to the UE and store it for use when the UE later initiates its first attach request).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of Rajadurai in order to maintain user profile information that identifies service subscription states and/or quality-of-service (QoS) information (e.g., maximum allowed bit rate, allowed traffic class, etc.) (see Lee par. 0030).
Rajadurai in view of Lee does not explicitly discloses receiving, by the one or more components of the telecommunication network, a registration complete message from the user equipment.
However, in analogues art, Tiwari discloses receiving, by the one or more components of the telecommunication network, a registration complete message from the user equipment (see Tiwari pars. 0071-0073,  The UE may send the registration complete message to the AMF if the Registration accept message contained the 5G specific parameters. The AMF may send a message to the AUSF if the AMF received the registration complete message acknowledging the successful reception of the list of the 5G specific parameter value by the UE. The AUSF may send a message to the UDM if the AUSF received, in step 10, the message acknowledging the successful reception of the list of the 5G specific parameter value by the UE).


Regarding claim 11, Rajadurai in view of Lee in further view of Tiwari discloses the method of claim 7, 
Rajadurai further discloses wherein the encrypted and integrity protected message is a registration response message (see Rajadurai Fig. 4, step 8 Registration accept (protected preferred PLMN access technology list), par. 0034, the response message to the initial register request message includes one of an authentication request message, a registration accept request).

Regarding claim 12, Rajadurai in view of Lee in further view of Tiwari discloses the method of claim 7, 
Rajadurai further discloses wherein the encrypted and integrity protected message is a registration acceptance message (see Rajadurai Fig. 4, step 8 Registration accept (protected preferred PLMN access technology list), par. 0034, the response message to the initial register request message includes one of an authentication request message, a registration accept request).

Regarding claim 14, Rajadurai in view of Lee in further view of Tiwari discloses the method of claim 7, 
Rajadurai further discloses wherein the one or more components of the telecommunication network comprise one or more of a Unified Data Management component or an Authentication Server (see Rajadurai par. 0081, The HPLMN 300 includes an AUSF(Authentication Server Function) 310 and a UDM(Unified Data Management) 320). 

Regarding claim 15, Rajadurai discloses a method for securing user data in mobile communication networks, comprising: 
“registering, by one or more components of a telecommunication network (Fig. 12, VPLMN AMF 210, HPLMN AUSF 310, HPLMN UDM 320), a user equipment (Fig. 12, UE 100) by a registration procedure using a subscriber permanent identifier associated with the user equipment” (see Rajadurai par. 0122, the AUSF 310 generates a new KAUSF Key Set Identifier (for example, ngKSlausf) to identify the KAUSF. Subscription Permanent Identifier (SUPI) along with the KAUSF Key Set Identifier, uniquely identifies the KAUSF of the UE 100. The AUSF 310 provides the KAUSF Key Set Identifier along with the AV to the UE 100 via the AMF 210/SEAF 220); 
“determining, by the one or more components of the telecommunication network, an update to one or more privacy parameters associated with the subscriber permanent identifier is available after completion of the registration procedure” (see Rajadurai par. 0197, 0091, Consider, when the UE 100 is already registered with the VPLMN 200 and the HPLMN 300 wants to update the preferred PLMN/access technology combinations to the UE 100, the AMF 210 may provide the Subscription Permanent Identifier (SUPI), Sequence Number of the AV and/or ngKSI and/or RAND of the AV and/or KAUSF Key Set Identifier along with SUPI, so that the AUSF 310 identifies the appropriate KAUSF); 
“receiving, by the component of the telecommunication network, an update confirmation from the user equipment” (see Rajadurai Fig. 12, steps 5-7, par. 0201-0203, At 5, the UE 100 performs integrity check (and/or decryption) on the received protected preferred PLMN/access technology combinations. If check is not successful then, the UE 100 proceeds with PLMN selection procedure. If check is successful in step 5 then the UE 100 responds with authentication response message carrying the protected acknowledgement IE);
“retrieving, by the component of the telecommunication network, an updated user profile and one or more updated privacy parameters based upon the subscriber permanent identifier” (see Rajadurai par. 0198, At 1, the UDM 320 of the HPLMN 300 decides to update preferred PLMN/access technology combinations in the UE 100. At 2, The UDM 320 sends the Nudm_SubData_UpdateNotif message to the AUSF 310 which includes preferred PLMN/access technology combinations); but Rajadurai does not explicitly discloses an updated user profile; sending, by the one or more components of the telecommunication network, the user profile and the one or more privacy parameters to the user equipment to cause the user equipment to store the user profile and the one or more privacy parameters to facilitate access to one or more network functionalities.
However, in analogues art, Lee discloses an updated user profile (see Lee par. 0030, the server 112 is a home subscriber server (HSS), which among other things maintains the home location register (HLR) that is in charge of storing and updating one or more databases that maintain user subscription information. Among other things, the server 112 in the home network 114 has a copy of the IMSI (user identification/addressing) for the UE 102); sending, by the one or more components of the telecommunication network, the user profile and the one or more privacy parameters to the user equipment to cause the user equipment to store the user profile and the one or more privacy parameters to facilitate access to one or more network functionalities (see Lee par. 0030, the server 112 in the home network 114 has a copy of the IMSI (user identification/addressing) for the UE 102. The server 112 may also maintain user profile information that identifies service subscription states and/or quality-of-service (QoS) information (e.g., maximum allowed bit rate, allowed traffic class, etc.). The server 112 may also include authentication functions, such as managing security information generation from user identity keys and provision of the security information to the HLR (and other network entities)); wherein the user equipment receives the updated user profile and the updated one or more privacy parameters in an encrypted and integrity protected message (see Lee par. 0030, 0025, the initial PMSI is agreed upon at subscriber registration, such that the initial PMSI is provisioned to a SIM card of the UE and registered to the HSS. In another embodiment, the UE is not provisioned with the PMSI at subscriber registration but rather initiates over-the-air registration with the HSS. The UE may generate an initial PMSI value and, after encrypting the initial PMSI value using the public key of the HSS (or other shared key between the UE and the HSS), send the proposed initial PMSI to the HSS. The HSS may decrypt the initial PMSI from the UE with a corresponding private key and determine whether the PMSI collides with any other existing PMSI values registered with the HSS. Upon confirming there are no collisions, the HSS may acknowledge the initial PMSI to the UE and store it for use when the UE later initiates its first attach request. the server 112 is a home subscriber server (HSS), which among other things maintains the home location register (HLR) that is in charge of storing and updating one or more databases that maintain user subscription information. Among other things, the server 112 in the home network 114 has a copy of the IMSI (user identification/addressing) for the UE 102)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of Rajadurai in order to maintain user profile information that identifies service subscription states and/or quality-of-service (QoS) information (e.g., maximum allowed bit rate, allowed traffic class, etc.) (see Lee par. 0030).
Rajadurai in view of Lee does not explicitly discloses receiving, by the component of the telecommunication network, an update confirmation from the user equipment.
However, in analogues art, Tiwari discloses receiving, by the component of the telecommunication network, an update confirmation from the user equipment (see Tiwari pars. 0071-0073,  The UE may send the registration complete message to the AMF if the Registration accept message contained the 5G specific parameters. The AMF may send a message to the AUSF if the AMF received the registration complete message acknowledging the successful reception of the list of the 5G specific parameter value by the UE. The AUSF may send a message to the UDM if the AUSF received, in step 10, the message acknowledging the successful reception of the list of the 5G specific parameter value by the UE).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Tiwari into the system of Rajadurai and Targali in order to identify if the ME has a 5G specific parameter stored for the USIM by checking whether the ME has stored any 5G specific parameter(s) for the SUPI (or IMSI) of the USIM or not. SUPI or IMSI uniquely identifies a USIM (see Tiwari par. 0052).

Regarding claim 16, Rajadurai in view of Lee in further view of Tiwari discloses the method of claim 15, 
Rajadurai further discloses the encrypted and integrity protected message is an update notification request message (see Rajadurai Fig. 12 step 2, par. 0198, At 2, The UDM 320 sends the Nudm_SubData_UpdateNotif message to the AUSF 310 which includes preferred PLMN/access technology combinations); and receiving the update confirmation comprises receiving an update notification response message (see Rajadurai Fig. 12 step 7, par. 0203, At 7, The AMF 210 sends Nudm_SubData_UpdateNotif_Resp to the UDM 320 which indicates if protected acknowledgement IE has passed or failed the security check. In general, the AUSF 310 and the UDM 320 will determine whether the AUSF 310 and the UDM 320 sent preferred PLMN/access technology combinations was updated to the UE 100 successfully or not).

Regarding claim 17, Rajadurai in view of Lee in further view of Tiwari discloses the method of claim 15, 
Rajadurai further discloses wherein sending the updated user profile and the one or more updated privacy parameters to the user equipment comprises generating, by the one or more components of the telecommunication network, the encrypted and integrity protected message (see Rajadurai par. 0199, At 3, the AUSF 310 sends Nausf_Initiate_Auth request message to the AMF 210 with parameters same as the 5G-AIR message. The preferred PLMN/access technology combinations are protected using the latest AV received from the UDM 320/ARPF and which will be included in the Nausf_Initiate_Auth request message). 
Regarding claim 18, Rajadurai in view of Lee in further view of Tiwari discloses the method of claim 17, 
Rajadurai further discloses the telecommunication network is a home network (See Rajadurai Fig. 1, Home Public Land Mobile Network (HPLMN)); sending the updated user profile and the one or more updated privacy parameters to the user equipment comprises sending the encrypted and integrity protected message to a serving network in order to cause the serving network to communicate the encrypted and integrity protected message to the user equipment (Rajadurai in Fig. 4, step 8 Registration accept (protected preferred PLMN access technology list) (privacy parameter) par. 0133-0134, 0060 discloses At 5 and At 6, the AUSF 310 protects the preferred PLMN list using the at least one security parameter. At 7, the AUSF 310 sends the 5G-AIA  message over the N12 to the SEAF 220. In the 5G-AIA  message, the AUSF 310 includes the integrity protected preferred PLMN list using the at least one security parameter. At 8, the AMF 210/SEAF 220 sends the received protected PLMN list(s) transparently to the UE 100 over the NAS message (i.e., attach request message), the term "protection" means integrity protection and/or confidentiality protection (encryption/decryption));)   and receiving the update confirmation comprises receiving an update notification response message (see Rajadurai Fig. 4, step 12, 0137, 0158, At 12, if the security check is passed and the serving PLMN is in the preferred PLMN list, the UE 100 sends the registration accept message to the VPLMN 200. the UE 100 sends the registration complete message to the SEAF 220 over a NAS message, if the protected list verification of integrity is successful and the serving PLMN is in the preferred PLMN/RAT in the received list or no preferred PLMN available in that particular area).

Regarding claim 20, Rajadurai in view of Lee in further view of Tiwari discloses the method of claim 15, 
Rajadurai further discloses wherein the one or more privacy parameters comprise parameters necessary for provisioning value-added services comprising one or more of the following: a user phone book entry, on demand music services, on demand video services, or digital wallet services (see Tiwari par. 00246, a video streaming service, a femto cell application service, a VoLTE (Voice over LTE) service, a charging service, a radio on demand service).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Tiwari into the system of Rajadurai and Targali in order to identify if the ME has a 5G specific parameter stored for the USIM by checking whether the ME has stored any 5G specific parameter(s) for the SUPI (or IMSI) of the USIM or not. SUPI or IMSI uniquely identifies a USIM (see Tiwari par. 0052).

7.	Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai et al. US. Patent Application Publication No. 2020/0221281 (hereinafter Rajadurai) in view of Lee et al. US. Patent Application Publication No. 2019/0394640 (hereinafter Lee) in further view of Tiwari US Patent  .
Regarding claim 8, Rajadurai in view of Lee in further view of Tiwaridiscloses the method of claim 7, 
Rajadurai in view of Lee in further view of Tiwari does not explicitly discloses the network registration request message contains the subscriber permanent identifier in an encrypted form as an encrypted subscriber permanent identifier; extracting the subscriber permanent identifier includes decrypting the encrypted subscriber permanent identifier; and sending the user profile and the one or more privacy parameters to the user equipment comprises generating, by the one or more components of the telecommunication network, the encrypted and integrity protected message.
However, in analogues art, Targali discloses the network registration request message contains the subscriber permanent identifier in an encrypted form as an encrypted subscriber permanent identifier (see Targali par. 0071, FIG. 4 shows another scheme 400 in which SUPI is encrypted initially (operations #1 and #2, which may be combined);  “extracting the subscriber permanent identifier includes decrypting the encrypted subscriber permanent identifier” (see Targali par. 0074, the SUPI is asymmetrically encrypted at #2 with the public key of home network 134. This permits home network 134 to decrypt the SUPI, but not serving network 132); and “sending the user profile and the one or more privacy parameters to the user equipment comprises generating, by the one or more components of the telecommunication network, the encrypted and integrity protected message” (see Targali par. 0083, At operation #1, terminal 102 generates a value R, e.g., a TSV such as a cryptographic nonce, as discussed above. At operation #2, terminal 102 encrypts the SUPI, the Terminal_ID, and the R value. Terminal 102 transmits the encrypted values in message #3. Terminal 102 also transmits a cryptographic hash, e.g., a SHA-512 hash, of the SUPI and the R value).


Regarding claim 9, Rajadurai in view of Lee in further view of Tiwari in further view of Targali discloses the method of claim 8, 
Rajadurai further discloses the telecommunication network is a home network (See Rajadurai Fig. 1, Home Public Land Mobile Network (HPLMN));  “receiving the network registration request message comprises receiving the network registration request message from a serving network” (see Rajadurai par. 0172, At 11, if the UDM 320 has requested an acknowledgement from the UE 100 and the UE 100 verified (security check is successful) that the steering of roaming information list has been provided by the HPLMN 300 in step 9, then the UE 100 shall send the registration complete message to the serving AMF 210);  sending the user profile and the one or more privacy parameters to the user equipment comprises sending the encrypted and integrity protected message to the serving network in order to cause the serving network to communicate the encrypted and integrity protected message to the user equipment” (Rajadurai in Fig. 4, step 8 Registration accept (protected preferred PLMN access technology list) (privacy parameter) par. 0133-0134, 0060 discloses At 5 and At 6, the AUSF 310 protects the preferred PLMN list using the at least one security parameter. At 7, the AUSF 310 sends the 5G-AIA  message over the N12 to the SEAF 220. In the 5G-AIA  message, the AUSF 310 includes the integrity protected preferred PLMN list using the at least one security parameter. At 8, the AMF 210/SEAF 220 sends the received protected PLMN list(s) transparently to the UE 100 over the NAS message (i.e., attach request message), the term "protection" means integrity protection and/or confidentiality protection (encryption/decryption));)  and “receiving the registration complete message from the user equipment includes receiving the registration complete message from the serving network in response to the user equipment communicating the registration complete message to the serving network (see Rajadurai Fig. 4, step 12, 0137, 0158, At 12, if the security check is passed and the serving PLMN is in the preferred PLMN list, the UE 100 sends the registration accept message to the VPLMN 200. the UE 100 sends the registration complete message to the SEAF 220 over a NAS message, if the protected list verification of integrity is successful and the serving PLMN is in the preferred PLMN/RAT in the received list or no preferred PLMN available in that particular area). 

Regarding claim 13, Rajadurai in view of Lee in further view of Tiwari discloses the method of claim 7, 
Targali further discloses wherein the one or more privacy parameters comprise parameters necessary for provisioning value-added services comprising one or more of the following: a user phone book entry, on demand music services, on demand video services, or digital wallet services (see Targali par. 0044, serving network 132 or home network 134 can communicate via internetwork 118 with at least one application network 136. Application network 136 can provide user-facing services, e.g., voice or video calling, asynchronous messaging, or file transfer. For example, application network 136 can include an IMS network supporting VoLTE. Application network 136 can be part of serving network 132 or of home network 134, or can be separate from both networks 132, 134).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Targali into the system of Rajadurai and Lee in order to include a combination of encryption and hashing methods to provide secure subscriber and device bindings to provide enhanced subscriber privacy, and prevent fraud attacks of using unauthorized devices (see Targali par. 0030).
Allowable Subject Matter
6. 	Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436